Case 1:21-cv-01442-JDB Document1 Filed 05/31/21 Page 1of 3

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case: 1:21-cv—01442 JURY DEMAND
Assigned To : Bates, John D.
THE CHURCH OF JESUS CHRIST OF Assign. Date : 5/24/2021

LATTER-DAY SAINTS, Servant: XIU Description: Pro Se Gen. Civ. (F—-DECK)
JIAN SUN, THE SPIRITUAL ADAM.
54-25 15374 St.,

 

Flushing, NY 11355 Trial with god's
646-675-0308 law. Apply for
Plaintiffs, jury to prevent

Vv. insult and
BARACK OBAMA (Herod) unfair behavior

P.O. Box 91000

Washington, DC 20066

Phone: (202) 464-6903

Email: obama. library@nara.gov

(mailto:obama.library@nara.gov)
Defendant

 

COMPLAINT

The complaint of the plaintiff, -god’s servant, Xiu Jian Sun, the spiritual
Adam respectfully shows and alleges as follows

1. The Lord god of hosts Jehovah, sent messenger through the angel answers
to the defendant Barack Obama - Herod said: ‘you will be dying in your
Sin.” ((REICEIER)

2. The Doctrine and Covenants Section 42

83). And thus ye shall do in all cases which shall come before you.
Case 1:21-cv-01442-JDB Document1 Filed 05/31/21 Page 2 of 3

84). And if a man or woman shall rob, he or she shall be delivered up unto the
law of the land.

85). And if he or she shall steal, he or she shall be delivered up unto the law of
the land.

86). And if he or she shall lie, he or she shall be delivered up unto the law of
the land.

87). And if he or she do any manner of iniquity, he or she shall be delivered up
unto the law, even that of God.

88). And if thy brother or sister offend thee, thou shalt take him or her
between him or her and thee alone; and if he or she confess thou shalt
be reconciled.

89). And if he or she confess not thou shalt deliver him or her up unto the
church, not to the members, but to the elders. And it shall be done in
a meeting, and that not before the world.

90). And if thy brother or sister offend many, he or she shall be chastened
before many.

91). And if any one offend openly, he or she shall be rebuked openly, that he or
she may be ashamed. And if he or she confess not, he or she shall be
delivered up unto the law of God.

3.
92). If any shall offend in secret, he or she shall be rebuked in secret, that he

or she may have opportunity to confess in secret to him or her whom he or
she has offended, and to God, that the church may not speak reproachfully
of him or her.

93). And thus shall ye conduct in all things.
Case 1:21-cv-01442-JDB Document1 Filed 05/31/21 Page 3 of 3

JURY DEMAND
4. Jehovah, - the Lord god of host gives the words to servant (Plaintiffs) in
the temple he made, “Trial with god's law. Apply for jury to prevent
insult and unfair behavior.”

5. I (servant) would like to request a Mandarin Chinese court interpreter
for my court day.

Dated: April 12, 2021
Queens, New York

The Church of Jesus Christ of Latter-day saints

Servant: oy, Ja" Sun espn tual Adlary,

Xiu Jian Sun, the spiritual Adam
54-25 1534 St

Flushing, NY 11355

646-675-0308

Plaintiffs
